DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 35 U.S.C. §112(a) and §112(b) rejection made in the Non-final Office Action of September 13, 2021 are withdrawn in view of the amendments made to the claims filed December 13, 2021.  A review of the claims as amended has resulted in the new grounds of rejection presented below that does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 22-23 are objected to because of the following informalities:  Claim 1 has been amended multiple time during prosecution such that there is now only one sub-clause in the list which is indicated by a reference letter.  Therefore, the reference letter “a)” in line 11 of the claim is no longer necessary.  Appropriate correction is required.  Claims 22 and 23 need similar correction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the bending angle" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim as it has not been previously defined.  It is unclear as to whether “the bending angle” limits an aspect of the metal sheet being bent or an aspect of the bending punch being used.  The limitation “the bending angle” of Claim 14 will be interpreted for examination purposes as referring to the angle between the inner faces of the straight sections of the material which extend from the bend made in the material by the bending method claimed.
Claim 23, recites the limitation “and the radius of the second bending punch is less than the radius of the first bending punch” in lines 11 and 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim as “the radius” has not been previously defined.  The radii referred to will be interpreted for examination purposes as referring to the radii of the tip of the bending punches around which the material is bent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both Claims 10 and 11 are dependent upon now-canceled Claim 3.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claims 10 and 11 will be interpreted as depending from Claim 1 for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,457,759 to Doerr et al., hereinafter DOERR.
Regarding Claim 1, DOERR discloses a method of forming a bend in a plate of metallic material (Title), said method comprising:
air bending the plate of metallic material (W in Fig. 1 and W’ in Fig. 2; col. 2, lines 11-14) in a first air bending step (Fig. 2; col. 2, lines 11-18 and col. 3, lines 58-70) by applying a first bending force (col. 2, line 72 through col. 3, line 14 describes a fluid circuit (16 in Fig. 1) which supplies bending force to ram 12 as shown in Fig. 2) using a bending punch (12 in Fig. 2; col. 1, lines 68-69) and a first die (56’ in Fig. 2; col. 3, lines 42-52) having a first die width (opening 68 between oppositely facing surfaces 60 in Fig. 2; col. 3, lines 42-52); then

characterized in that the method is performed where:
the second die width is less than the first die width (the distance between rolls 72 shown in Fig. 2 is less than the distance between oppositely facing surfaces 60),
wherein a nested double die is used (composite die assembly 14 in Figs. 1 and 2 nests second die rolls 72 within first die 56’) within in which the second die resides below and within the first die (second die rolls 72 reside below and within first die 56’ as shown in Fig. 2), the first and second die being aligned such that the planes formed by the die supports of the first and second dies are parallel (planes formed horizontally through first die 56’ and second die rolls 72 in Fig. 2 would be parallel), and such that the midpoint of the first die and second die lie in the plane traversed by the bending punch during the first and second bending steps (the midpoint of first die 56’ and second die rolls 72 are traversed by ram 12 as shown in Fig. 2),
wherein at the end of the first bending step, the bent metal plate is simultaneously in contact with both the first die and the second die (while the bending progression shown in Fig. 2 does not specifically illustrate a point in time during the bending process when workpiece W’ simultaneously contacts first die 56’ and second die rolls 72, it can be appreciated from the scale of workpiece W’ with respect to the dies that at one point during the bending process workpiece W’ would contact first die 56’ and second die rolls 72 simultaneously),

Regarding Claim 14, DOERR anticipates the method of Claim 1 as explained above.  Fig. 2 of DOERR shows the bending progression of workpiece W after the first step in dashed lines with the angle between straight sections W’ being within the range 15° to 120°.
Regarding Claim 22, DOERR discloses a method of forming a bend in a plate of metallic material (Title), said method comprising:
air bending the plate of metallic material (W in Fig. 1 and W’ in Fig. 2; col. 2, lines 11-14) in a first air bending step (Fig. 2; col. 2, lines 11-18 and col. 3, lines 58-70) by applying a first bending force (col. 2, line 72 through col. 3, line 14 describes a fluid circuit (16 in Fig. 1) which supplies bending force to ram 12 as shown in Fig. 2) using a bending punch (12 in Fig. 2; col. 1, lines 68-69) and a first die (56’ in Fig. 2; col. 3, lines 42-52) having a first die width (opening 68 between oppositely facing surfaces 60 in Fig. 2; col. 3, lines 42-52); then
air bending the plate of metallic material in a second air bending step (col. 3, line 70 through col. 4, line 2) by applying a second bending force (fluid circuit 16 may be used to supply bending force to ram 12 which is the same as or different from the first bending force) using the bending punch and a second die (72 in Fig. 2; col. 4, line 1) having a second die width (opening 68 between rolls 72 in Fig. 2; col. 4, line 1), wherein the second die does not have a bottom (there is no ‘bottom’ beneath second die rolls 72), wherein the first and second bending force are applied at the same point of the plate and in the same direction (the bending progression shown in Fig. 2 shows ram 12 bending workpiece W’ at the same point and in the same direction);
characterized in that the method is performed where:

wherein a nested double die is used (composite die assembly 14 in Figs. 1 and 2 nests second die rolls 72 within first die 56’) in which the second die resides below and within the first die (second die rolls 72 reside below and within first die 56’ as shown in Fig. 2), the first and second die being aligned such that the planes formed by the die supports of the first and second dies are parallel (planes formed horizontally through first die 56’ and second die rolls 72 in Fig. 2 would be parallel), and such that the midpoint of the first die and second die lie in the plane traversed by the bending punch during the first and second bending steps (the midpoint of first die 56’ and second die rolls 72 are traversed by ram 12 as shown in Fig. 2),
wherein at the end of the first bending step, the bent metal plate is simultaneously in contact with both the first die and the second die (while the bending progression shown in Fig. 2 does not specifically illustrate a point in time during the bending process when workpiece W’ simultaneously contacts first die 56’ and second die rolls 72, it can be appreciated from the scale of workpiece W’ with respect to the dies that at one point during the bending process workpiece W’ would contact first die 56’ and second die rolls 72 simultaneously).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DOERR.
Regarding Claim 8, DOERR anticipates the method of Claim 1 as explained above.  DOERR does not expressly disclose the first die (56’ in Fig. 2) width W1 and the second die (72 in Fig. 2) width W2 satisfy the relationship 4W2 ≥ W1 ≥ 3/2W2.  DOERR discloses at col. 4, lines 64-69 that the distance between second die rolls 72 can be adjusted as required for different sized workpieces, making this variable a result effective variable in that changing the width of the die would change the resulting shape of the finished product.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the apparatus of DOERR such that relationship of the first width and the second width satisfy 4W2 ≥ W1 ≥ 3/2W2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 10, DOERR anticipates the method of Claim 1 as explained above.  DOERR does not expressly disclose a height difference H between the first and second dies satisfying the relationship 0.15≤2H/(W1-W2)≤2.2.  DOERR discloses at col. 4, lines 64-69 that the distance between second die rolls 72 can be adjusted as required for different sized workpieces, making this variable a result effective variable in that changing the width of the die would change the resulting shape of the finished product.  1 and the second width W2 satisfy the relationship 0.15≤2H/(W1-W2)≤2.2 (as the height, H, does not vary) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 13, DOERR anticipates the method of Claim 1 as explained above.  DOERR does not expressly disclose the strain of the outer fibers of the bend at the end of the first bending step is from 2% to 9%.  However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that when the conditions of Claim 10 are met that a strain of the outer fibers of the bend at the ends of the first bending step would be between 2% and 9% as Applicant states at lines 9-12 of page 26 of the written description that when these conditions are met the strain will be within the range, thus making the limitation inherent to a structure which satisfies the relationship of Claim 10.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DOERR in view of U.S. Patent No. 2,908,315 to Hellwig, hereinafter HELLWIG.
Regarding Claim 9, DOERR renders Claim 8 unpatentable as explained above.  DOERR does not expressly disclose the first die width W1 is from 18t to 30t, wherein t is the thickness of the plate being bent.
HELLWIG teaches air bending in press brakes with a die width (X in Fig. 7; col. 4, lines 44-45) being expressed by the equation X=2t+f (col. 4, line 50), wherein t is thickness of the plate (2 in Fig. 4) and f is the thickness of the male die (17 in Fig. 7).  This equation has a first press width within the range 18t and 30t given an appropriate male die.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have configured ram 12 of DOERR to .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DOERR in view of “Selecting a new press brake” by Butchart (2001), hereinafter BUTCHART.
Regarding Claim 11, DOERR anticipates the method of Claim 1 as explained above.  DOERR does not expressly disclose wherein 1.3≤H/t≤16, wherein H is the height difference between the first and second dies, and t is the thickness of the metallic material being bent.
BUTCHART teaches that the height of the deflection of the material used is dependent upon the thickness of the material when determining the appropriate tonnage (see the ‘Deflection’ section of BUTCHART).  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that the height difference between the first die and the second die and the thickness of the material used would be related in order to determine the appropriate ratio when bending.
Though DOERR does not expressly disclose the height difference, H, between the first and second dies, and thickness, t, of the material being bent would satisfy the relationship 1.3≤H/t≤16, the distance between the first and second dies and the thickness of the material are related.  Therefore, it would have been obvious to one having ordinary skill in the art to modify DOERR by making the relationship between the height and thickness be 1.3≤H/t≤16 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DOERR in view of “Structural Integrity Assessment Procedures For European Industry” by Bannister (1996), hereinafter BANNISTER.
Regarding Claim 16, DOERR anticipates the method of Claim 1 as previously explained.  DOERR does not expressly disclose the metallic material has a yield to tensile strength ratio of 0.85 to 1.0p, wherein the metallic material is steel.
However, BANNISTER teaches the use of steels having yield to tensile strength ratios up to 0.92 being used in the building of buildings and bridges (Table 1, Code, EC3).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used steel material having a yield to tensile strength ratio of 0.85 to 1.0 in the bending method disclosed by DOERR as this material is readily used in the building of buildings and bridges.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over DOERR in view of U.S. Patent No. 3,610,019 to Denninger, hereinafter DENNINGER.
Regarding Claim 23, DOERR discloses a method of forming a bend in a plate of metallic material (Title), said method comprising:
air bending the plate of metallic material (W in Fig. 1 and W’ in Fig. 2; col. 2, lines 11-14) in a first air bending step (Fig. 2; col. 2, lines 11-18 and col. 3, lines 58-70) by applying a first bending force (col. 2, line 72 through col. 3, line 14 describes a fluid circuit (16 in Fig. 1) which supplies bending force to ram 12 as shown in Fig. 2) using a first bending punch (12 in Fig. 2; col. 1, lines 68-69) and a first die (56’ in Fig. 2; col. 3, lines 42-52) having a first die width (opening 68 between oppositely facing surfaces 60 in Fig. 2; col. 3, lines 42-52); then
air bending the plate of metallic material in a second air bending step (col. 3, line 70 through col. 4, line 2) by applying a second bending force (fluid circuit 16 may be used to supply bending force to ram 12 which is the same as or different from the first bending force) using the bending punch (12 in Fig. 2) and a second die (72 in Fig. 2; col. 4, line 1) having a second die width (opening 68 between rolls 72 in Fig. 2; col. 4, line 1), wherein the first and second bending force are applied at the same point of the 
characterized in that the method is performed where:
the second die width is less than the first die width (the distance between rolls 72 shown in Fig. 2 is less than the distance between oppositely facing surfaces 60),
wherein a nested double die is used (composite die assembly 14 in Figs. 1 and 2 nests second die rolls 72 within first die 56’) in which the second die resides below and within the first die (second die rolls 72 reside below and within first die 56’ as shown in Fig. 2), the first and second die being aligned such that the planes formed by the die supports of the first and second dies are parallel (planes formed horizontally through first die 56’ and second die rolls 72 in Fig. 2 would be parallel), and such that the midpoint of the first die and second die lie in the plane traversed by the bending punch during the first and second bending steps (the midpoint of first die 56’ and second die rolls 72 are traversed by ram 12 as shown in Fig. 2),
wherein at the end of the first bending step, the bent metal plate is simultaneously in contact with both the first die and the second die (while the bending progression shown in Fig. 2 does not specifically illustrate a point in time during the bending process when workpiece W’ simultaneously contacts first die 56’ and second die rolls 72, it can be appreciated from the scale of workpiece W’ with respect to the dies that at one point during the bending process workpiece W’ would contact first die 56’ and second die rolls 72 simultaneously).
DOERR does not expressly disclose using a second bending punch in the second air bending step with the second bending punch having a radius less than the radius of the first bending punch.
DENNINGER teaches a bending brake (10 in Fig. 1; col. 2, line 22) which uses a multi-faceted mandrel (16 in Fig. 1; col. 2, line 27) and a V-shaped anvil (12 in Fig. 1; col. 2, line 25) to bend metal sheet stock (32 in Figs. 2-9; col. 2, line 46).  The mandrel has multiple V-shaped (20, 36, 38 and 40 in Fig. 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply DENNINGER’s teaching of using mandrels of progressively smaller radii in multiple bending steps to reduce spring-back in bent metal sheet in the two different bending steps disclosed by DOERR in order to reduce spring-back in the bent metal sheet produced according to the method disclosed by DOERR in that both DENNINGER and DOERR use multiple different combinations of mandrel/punch and anvil/die in multiple steps to control bending of sheet metal, and DOERR concerns itself with accuracy of the resulting bend so that the nose section may be severed to produce two plate of a predetermined length.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725